NO. 07-10-0319-CR

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL C

                                           FEBRUARY 4, 2011








                                  STANLEY EUGENE HOLLINGS, APPELLANT


                                                  v.


                                     THE STATE OF TEXAS, APPELLEE





                           FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                             NO. 20,292-B; HONORABLE JOHN B. BOARD, JUDGE





Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                          MEMORANDUM OPINION


      Appellant, Stanley Eugene Hollings, was convicted following a jury trial  of  unauthorized  use
of a motor vehicle[1] enhanced and sentenced  to  twenty  years  confinement.   In  a  single  issue,
Appellant asserts the State's evidence  was  legally  insufficient  in  establishing  that  Appellant
operated the same vehicle as that reported stolen.  We affirm.

                                              Background

      On January 7, 2009, a Randall County Grand Jury returned an indictment  alleging  that,  on  or
about November 5, 2008, Appellant intentionally and knowingly operated a motor-propelled vehicle, to-
wit:  a Toyota motor vehicle, without the effective consent of its owner, Jeri Cole.  The  indictment
also contained an enhancement paragraph alleging two prior  felony  convictions  for  burglary  of  a
vehicle and delivery of a simulated controlled substance.

      In May 2010, a three day jury trial was held.   The  State's  evidence  established  that  Cole
would sometimes loan Appellant her car, a silver Toyota RAV4, in return for drugs.  When she came  to
believe Appellant was taking advantage of her, she denied him any further  use  of  her  car.   After
spending the night at Cole's house, Appellant left the next morning with  Cole's  car  and  her  cell
phone.  Although Cole was later able to track Appellant down while he was driving her  car,  she  was
unable to convince him to return it to her.  Appellant subsequently left Amarillo to  purchase  drugs
in Ohio, and Cole called the police.

      Officer Cory Jones, a Corporal with the Amarillo Police Department, was  dispatched  to  Cole's
house to take a complaint.  After speaking with Cole, Officer Jones  entered  information  describing
her car into a national database[2] whereby, if an  officer  anywhere  in  the  country  came  across
Cole's car and ran the license number, the database would show the car was stolen.   He  also  listed
Appellant in the database as a suspect.

      On November 11, 2008, Officer Jennifer Roar of the City of Circleville, Ohio Police  Department
was patrolling an area surrounding a house known as a source for narcotics and pills.  On  the  front
porch of the house, Officer Roar observed Dora Castillo and Rodney Evans,  known  narcotics  abusers.
She also spotted a car parked in front of the house with  Texas  license  plates.   She  circled  the
block and, when she returned, Castillo was pulling the car out of the parking  space.   Castillo  was
accompanied by Evans and two passengers.  The car was a silver Toyota RAV4.   Officer  Roar  ran  the
license plate through the law enforcement automated data  system  and  their  communications  center.
She was advised that the Toyota RAV4 had been reported stolen and Appellant  was  a  suspect  in  the
car's theft.  She executed a felony stop and arrested Appellant.

      Cole testified that, when she discovered her car was missing and her cell phone gone, a  friend
who knew Appellant's whereabouts came and picked her up in order to help her retrieve her car.   They
subsequently observed Appellant driving the car with a female passenger.  Both cars  stopped  and  an
argument ensued.  When Cole's friend led her back to his car, Appellant drove away.   When  Appellant
did not return her car as she had requested, she complained to APD.  Subsequently, Cole was  informed
by her insurance company that her car had been located in Circleville, Ohio.  The  insurance  company
elected to repair damage to the car in Ohio and later shipped the car to her in Texas.

      Appellant testified that, after the confrontation with Cole, he  and  Castillo  left  Amarillo,
Texas, and drove to Circleville,  Ohio,  to  purchase  drugs  where  Castillo  had  connections.   He
testified Castillo assisted him with driving.  When he was  arrested  in  Ohio,  Appellant  told  the
officers that his girlfriend had lent the car to him.  His plan was  "[t]o  bring  the  car  and  the
drugs back" to Texas.  He further testified he had permission to use Cole's car at the  time  of  his
arrest.

      At the trial's conclusion, the  jury  convicted  Appellant  of  unauthorized  use  of  a  motor
vehicle, found the enhancements to be true, and sentenced him  to  twenty  years  confinement.   This
appeal followed.

                                              Discussion

      Appellant asserts the State's evidence at trial was  legally  insufficient  because  the  State
failed to prove that the car driven by Appellant in Ohio was Cole's car. Appellant contends that  the
only evidence on this issue was Cole's testimony that she  reported  a  "Toyota  Rav  4"  stolen  and
Appellant was apprehended in Ohio as a passenger in a "silver RAV 4."  Appellant asserts the  outcome
in this appeal is governed by Hooper v. State, 788 S.W.2d 24 (Tex.App.--Houston [1st Dist.] 1987,  no
pet.), wherein the court held that, where the only evidence at trial was that the victim's car was  a
Buick Regal and the defendant was apprehended in a Buick Regal,  the  State's  evidence  was  legally
insufficient to establish that the victim was the owner of the  specific  car  being  driven  by  the
defendant.  Id. at 25-26.



                                          Standard of Review

      The Texas Court of Criminal Appeals has recently held that the only standard that  a  reviewing
court should apply in determining whether the evidence is sufficient to support  each  element  of  a
criminal offense the State is required to prove beyond a reasonable doubt is the standard  set  forth
in Jackson v. Virginia, 443 U.S. 307, 33 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).   See  Brooks  v.  State,
323 S.W.3d 893, 912 (Tex.Crim.App. 2010)[3]  Under that standard, in  assessing  the  sufficiency  of
the evidence to support a criminal conviction, this Court considers all the  evidence  in  the  light
most favorable to the  verdict  and  determines  whether,  based  on  that  evidence  and  reasonable
inferences to be drawn therefrom, a rational trier of fact could have found  the  essential  elements
of the crime beyond a reasonable doubt.  See Jackson, 443 U.S. at 319; Brooks, 323 S.W.3d  at  912.
We measure the legal sufficiency of the evidence by the elements of  the  offense  as  defined  by  a
hypothetically correct jury charge.  Malik v. State, 953 S.W.2d 234, 240  (Tex.Crim.App.  1997).   In
our review, we must evaluate all of the evidence in  the  record,  both  direct  and  circumstantial,
whether admissible or inadmissible.  Dewberry v. State,  4 S.W.3d 735,  740  (Tex.Crim.App.  1999),
cert. denied, 529 U.S. 1131, 120 S. Ct. 2008, 146 L. Ed. 2d 958 (2000).


                                 Unauthorized Use of a Motor Vehicle

      A person commits the offense of unauthorized use of a motor vehicle when "he  intentionally  or
knowingly operates another's  boat,  airplane,  or  motor-propelled  vehicle  without  the  effective
consent of the owner."  Tex. Penal Code Ann. §  31.07(a)  (West  2003).   At  trial,  the  State  was
required to prove, beyond a reasonable doubt, every element of the crime  with  which  Appellant  was
charged; Winn v. State, 828 S.W.2d 284, 285 (Tex.App.--Houston [14th Dist.] 1992,  no  pet.)  (citing
Butler v. State, 769 S.W.2d 234, 239 (Tex.Crim.App. 1989)), and an essential element of  the  offense
of unauthorized use of a motor vehicle is that Appellant operated a car owned by Cole.   Id.  (citing
Abran v. State, 788 S.W.2d 375, 376 (Tex.App.--Houston [1st Dist.] 1988, no pet.)).

      Viewing the evidence in a light most favorable to the verdict, Officer Cory  Jones's  testimony
established that he took Cole's complaint and entered information describing her car, a  silver  2001
Toyota RAV4 with Texas license plate number 710 DLN, as stolen in a national database that  could  be
referenced by any officer in the nation if the car was spotted.  Appellant  was  also  entered  as  a
suspect in the database.

      Appellant testified that, after a confrontation between himself and  Cole,  he  left  Amarillo,
Texas, in Cole's car and drove to Circleville, Ohio, to purchase drugs.  Officer Roar testified  that
she spotted Appellant in the company of narcotics abusers in front of a known drug house in a  silver
Toyota RAV4 with Texas license plates.  Officer Roar  followed  the  car  and  observed  the  driver,
Appellant's passenger at the time of his  confrontation  with  Cole  in  Amarillo--Castillo,  driving
erratically.  When Officer Roar ran the license plate number through the  law  enforcement  automated
data system and her communications center, she was advised that the car was stolen and Appellant  was
a suspect in the car's theft.  When he was arrested, Appellant testified he  told  Ohio  police  that
his girlfriend had lent him the car and his plan was "[t]o bring the  car  and  the  drugs  back"  to
Texas.  Subsequently, Cole was informed by her insurance company that her car  had  been  located  in
Circleville, Ohio.  The car was repaired in Ohio by her insurance company and then shipped to her  in
Texas.

      Thus, unlike Hooper where the only evidence was that the victim's car was  a  Buick  Regal  and
the defendant was apprehended in a Buick Regal;  788 S.W.2d 25-26,  here,  we  have  evidence  that
Officer Jones entered the vehicle's color, make, model, and license  plate  number  into  a  national
database used by police officers to identify stolen cars and the car was subsequently  identified  by
that information by Officer Roar at the time of  Appellant's  arrest  in  Ohio.   In  addition,  Cole
testified that, at the time of her confrontation with Appellant in Amarillo,  Appellant  was  driving
her car without her permission.  Appellant subsequently testified that, following the  confrontation,
he and Castillo drove the car to Ohio to purchase  drugs  because  Castillo  had  connections  there.
When he was arrested in Ohio, Appellant told police that Cole had lent him the car and his  plan  was
to bring it back to Texas.  Lastly, Cole testified that her insurance company informed her  that  her
car was located in Circleville, Ohio.  Based upon this evidence, we find that  a  rational  trier  of
fact could have found sufficient evidence to establish  beyond  a  reasonable  doubt  that  Appellant
operated a motor vehicle, owned by Cole, without her  effective  consent.   Accordingly,  Appellant's
single issue is overruled.


                                              Conclusion

      The trial court’s judgment is affirmed.



                                        Patrick A. Pirtle
                                              Justice

Do not publish.
-----------------------
[1]See Tex. Penal Code Ann. § 31.07(a) (West 2003).

[2]Officer Jones testified Cole reported a silver 2001 Toyota RAV4, Texas license  plate  number  710
DLN, as stolen.

[3]Judge Hervey delivered the opinion in Brooks, joined by Judges Keller, Keasler, and Cochran;  and,
Judge Cochran delivered a concurring opinion, joined by Judge Womack.  Although we are not  bound  by
a decision of four judges, Pearson v. State, 994 S.W.2d 176, 177 n.3 (Tex.Crim.App.  1999),  we  read
the combined opinions of Judges Hervey and Cochran in Brooks as abandoning factual sufficiency as  an
evidentiary sufficiency standard of review distinct from legal sufficiency.